      Case 2:20-cv-03414-JCZ-JVM Document 27 Filed 06/15/21 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

  TRAVELERS CASUALTY & SURETY
                                                                CIVIL ACTION
  CO., ET AL.


  VERSUS                                                        NO: 20-3414


  HUNTER N. CHARBONNET, ET AL.                                  SECTION: "A" (1)

                                ORDER AND REASONS

       The following motion is before the Court: Motion to Dismiss (Rec. Doc. 14)

filed by third-party defendants Douglas Benjamin Casey and Casey Civil, LLC.

Oppositions have been filed by Hunter N. Charbonnet and Travelers Casualty & Surety

Co. of America. The motion, submitted for consideration on June 9, 2021, is before the

Court on the briefs without oral argument.

       Travelers Casualty filed its complaint against Hunter N. Charbonnet in this Court

to enforce an indemnity agreement executed by Charbonnet along with Douglas B.

Casey and Casey Civil, LLC in favor of Travelers Casualty. The indemnity agreement

provides that the indemnitors are jointly and severally liable to Travelers Casualty and

that Travelers Casualty retains the right to settle with any of the indemnitors without

affecting its rights against the others. (Rec. Doc. 1-3 at 3 ¶ 7). Original subject matter

jurisdiction for Travelers Casualty’s claims against Charbonnet is grounded on diversity

of citizenship.

       Charbonnet filed a third-party demand against Douglas B. Casey and Casey Civil,

LLC, his co-indemnitors, seeking contribution for any amounts that he owes to

Travelers Casualty. As the Court appreciates Charbonnet’s demand, he also believes that

Casey and Casey Civil failed to abide by certain aspects of a Resignation Agreement

                                        Page 1 of 3
         Case 2:20-cv-03414-JCZ-JVM Document 27 Filed 06/15/21 Page 2 of 3




between the co-indemnitors, and that this alleged breach damaged Charbonnet, at least

in part, by exposing him to liability to Travelers Casualty. All of the co-indemnitors are

Louisiana citizens. Charbonnet invokes supplemental jurisdiction under 28 U.S.C. §

1367(a), contending that the claims asserted in his third-party demand form part of the

same case or controversy as the claims asserted by Travelers Casualty in the main

demand.1

         Casey and Casey Civil now move to dismiss the third-party demand contending

that Charbonnet’s third-party demand does not form part of the same case or

controversy as the claims in the main demand.

         Charbonnet’s claims for contribution and indemnity against Casey and Casey

Civil arise directly out of Travelers’ main demand, at least as alleged. Those claims

satisfy the requirements for supplemental jurisdiction because they form part of the

same case or controversy as the main demand and this is true regardless of the legal

theory upon which Charbonnet relies when seeking indemnity. That said, the Court

recognizes that when a business relationship such as the one that had been shared by

the co-indemnitors terminates and adverse claims are made, other disputes tend to arise

during the course of the litigation. Supplemental jurisdiction only applies to the claims



1   28 U.S.C. § 1367, Supplemental Jurisdiction, reads in relevant part:

         Except as provided in subsections (b) and (c) or as expressly provided otherwise
         by Federal statute, in any civil action of which the district courts have original
         jurisdiction, the district courts shall have supplemental jurisdiction over
         all other claims that are so related to claims in the action within such
         original jurisdiction that they form part of the same case or
         controversy under Article III of the United States Constitution . Such
         supplemental jurisdiction shall include claims that involve the joinder or
         intervention of additional parties.

28 U.S.C. § 1367(a) (emphasis added).

                                            Page 2 of 3
      Case 2:20-cv-03414-JCZ-JVM Document 27 Filed 06/15/21 Page 3 of 3




between the co-indemnitors with respect to Travelers’ main demand and the Court will

not have subject matter jurisdiction over any other claims or disputes that the co-

indemnitors may try to include in this litigation.

       Accordingly;

       IT IS ORDERED that the Motion to Dismiss (Rec. Doc. 14) filed by third-

party defendants Douglas Benjamin Casey and Casey Civil, LLC is DENIED.

       June 15, 2021


                                                JAY C. ZAINEY
                                          UNITED STATES DISTRICT JUDGE




                                       Page 3 of 3
